Exhibit 21.1 ADDvantage Technologies Group, Inc. Subsidiaries Tulsat Corporation, an Oklahoma corporation Tulsat–Atlanta LLC, a subsidiary of Tulsat, an Oklahoma corporation ADDvantage Technologies Group of Nebraska, Inc. (dba “Tulsat–Nebraska”), a Nebraska corporation ADDvantage Technologies Group of Texas (dba “Tulsat–Texas”), a Texas corporation Jones Broadband International, Inc. (dba “Tulsat–West”), a California corporation ADDvantage Technologies Group of Missouri, Inc. (dba “ComTech Services”), a Missouri corporation NCS Industries, Inc., a Pennsylvania corporation Tulsat–Pennsylvania LLC (dba “Broadband Remarketing International”), a subsidiary of Tulsat, an Oklahoma corporation Broadband Remarketing International LLC, an Oklahoma corporation
